Title: Thomas Jefferson to Abigail Adams, 9 August 1786
From: Jefferson, Thomas
To: Adams, Abigail


      
       Dear Madam
       Paris Aug. 9. 1786
      
      It is an age since I have had the honor of a letter from you, and an age and a half since I presumed to address one to you. I think my last was dated in the reign of king Amri, but under which of his successors you wrote, I cannot recollect. Ochosias, Joachaz, Manahem or some such hard name. At length it is resumed: I am honoured with your favor of July 23. and I am at this moment writing an answer to it, and first we will dispatch business. The shoes you or­dered, will be ready this day and will accompany the present letter. But why send money for them? you know the balance of trade was always against me. You will observe by the inclosed account that it is I who am to export cash always, tho’ the sum has been lessened by the bad bargains I have made for you and the good ones you have made for me. This is a gaining trade, and therefore I shall continue it, begging you will send no more money here. Be so good as to correct the inclosed that the errors of that may not add to your losses in this commerce. You were right in conjecturing that both the gentlemen might forget to communicate to me the intelligence about captn. Stanhope. Mr Adams’s head was full of whale oil, and Colo. Smith’s of German politics, (—but don’t tell them this—) so they left it to you to give me the news. De tout mon coeur, I had rather receive it from you than them. This proposition about the exchange of a son for my daughter puzzles me. I should be very glad to have your son, but I cannot part with my daughter. Thus you see I have such a habit of gaining in trade with you that I always expect it. We have a blind story here of somebody attempting to assassinate your king. No man upon earth has my prayers for his continuance in life more sincerely than him. He is truly the American Messias, the most precious life that ever god gave, and may god continue it. Twenty long years has he been labouring to drive us to our good, and he labours and will labour still for it if he can be spared. We shall have need of him for twenty more. The Prince of Wales on the throne, Lansdowne and Fox in the ministry, and we are undone! We become chained by our habits to the tails of those who hate and despise us. I repeat it then that my anxieties are all alive for the health and long life of the king. He has not a friend on earth who would lament his loss so much and so long as I should. Here we have singing, dauncing, laugh, and merriment. No assassinations, no treasons, rebellions nor other dark deeds. When our king goes out, they fall down and kiss the earth where he has trodden: and then they go to kissing one another, and this is the truest wisdom. They have as much happiness in one year as an Englishman in ten. The presence of the queen’s sister enlivens the court. Still more the birth of the princess. There are some little bickerings between the king and his parliament, but they end with a sic volo, sic jubeo. The bottom of my page tells me it is time for me to end with assurances of the affectionate esteem with which I have the honor to be, dear Madam, your most obedient & most humble servant
      
       Th: Jefferson
      
     